Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, rendered November 9, 1959, convicting and sentencing him for a violation of section 7 of the Waterfront Commission Act (L. 1953, ch. 882, as amd.) which provides: “No person shall, without a satisfactory explanation, loiter upon any vessel, dock, wharf, pier, bulkhead, terminal, warehouse, or other waterfront facility or within five hundred feet thereof in that portion of the port of New York district [which is] within the state of New York.” Judgment affirmed. No opinion. Nolan, P. J., Beldock, Christ and Pebte, JJ., concur.